ACCEPTED
                                                                  12-15-00244-CV
                                                     TWELFTH COURT OF APPEALS
                                                                   TYLER, TEXAS
                                                            11/16/2015 6:14:38 PM
                                                                        Pam Estes
                                                                           CLERK

          NO. 12—15-00244-CV

  IN THE TWELFTH COURT OF APPEALS
             TYLER, TEXAS                   FILED IN
                                     12th COURT OF APPEALS
                                          TYLER, TEXAS
                                     11/16/2015 6:14:38 PM
LARRY LOTT D/B/A LARRY LOTT INTERIORS,
                                            PAM ESTES
                                              Clerk
                                            Appellant,
                  v.



           CHALEY MCCAIN,

                                             Appellee.

 FIRST MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT'S BRIEF




                                                  Amy D. Long
                                       Texas Bar No. 24036984
                                 100 E. Ferguson St., Suite 610
                                           Tyler, Texas 75702
                                                  903-592-1641
                                              888-407-7724 fax
                                          amv(2),amvdlong.com
                                         Attorney for Appellant
                            Larry Lott d/b/a Larry Lott Interiors




                       FIRST MOTION FOR EXTENSION OF TIME
                            TO FILE APPELLANT'S BRIEF 1
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, Larry Lott

d/b/a Larry LottInteriors, files this First Motion to Extend Time to File Appellant's

Brief.

         Appellant's opening brief is currently due on November 16,2015.

         Counsel for Appellant requests a 30-day extension of time to file its brief,

making the brief due on December 16, 2015. This is the first request for extension

oftime to file the opening brief.

         Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

         Counsel for Appellant discovered on November 16, 2015 that the
         Clerk's record filed with the Court of Appeals is incomplete.
         Specifically, missing from the record is the Request for Jury Trial
         electronically filed by Defendant, Larry Lott d/b/a/ Larry Lott Interiors
         on March 11, 2015. Counsel for Appellant will need to request a
         supplemental record from the Clerk ofthe District Court.

         Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief with correct citations to the record to aid this Court in its

analysis of the issues presented. This request is not sought for delay but so that

justice may be done.

         The undersigned has attempted to confer with opposing counsel, and he was

not available and did not immediately respond to an email inquiry whether he

opposes or does not oppose this motion.
                                                  FIRST MOTION FOR EXTENSION OF TIME
                                                        TO FILE APPELLANT'S BRIEF     2
      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion, therefore no verification is necessary under Rule of

Appellate Procedure 10.2.

                              PRAYER FOR RELIEF


      For the reasons set forth above, Appellant requests that this Court grant this

First Motion to Extend Time to File Appellant's Brief and extend the Deadline for

Filing the Appellant's Briefup to and including December 16, 2015. Appellant

prays for all other relief to which it may be entitled.

                                               Respectfully submitted,




                                               AmyAD.
                                               TBN. 240369!
                                               100 E. Ferguson, Suite 610
                                               Tyler, Texas 75702
                                               903-592-1641
                                               888-407-7724 fax
                                               amy@amydlong.com
                                               Counsel for Appellant




                                                  FIRST MOTION FOR EXTENSION OF TIME
                                                          TO FILE APPELLANT'S BRIEF    3
                           Certificate of Conference

      I certify that I attempted to confer and correspond with Vance Metcalf,
counsel for Appellee regarding this motion and that Appellee was not available to

discuss the matter by phone or email.



                                            Amy D. Lorn
                                            Counsel for Appellant




                             CERTIFICATE OF SERVICE


      I certify that on November 16, 2015,1 e-served and mailed a copy of this

motion to the following counsel by First Class U.S. Mail:

   Vance L. Metcalf
   Kent, Good & Anderson, PC
   Woodgate I, Suite 200
   1121 ESE Loop 323
   Tyler, Texas 75701
      vmetcalf@tyler.net




                                             Amy D
                                             CounseMbr Appella^




                                              FIRST MOTION FOR EXTENSION OF TIME
                                                     TO FILE APPELLANT'S BRIEF      4